Citation Nr: 0715140	
Decision Date: 05/21/07    Archive Date: 06/01/07

DOCKET NO.  04-38 579A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Basic eligibility for assistance in acquiring specially 
adaptive housing.  

2.  Basic eligibility for assistance in acquiring a special 
home adaptation grant.  

3.  Entitlement to service connection for a chronic right 
wrist disorder to include nerve compression and carpal tunnel 
syndrome.  

4.  Entitlement to service connection for a chronic left 
wrist disorder to include nerve compression and carpal tunnel 
syndrome.  

5.  Entitlement to service connection for a chronic 
post-operative left first metatarsophalangeal joint disorder 
to include pain 


WITNESS AT HEARING ON APPEAL

The veteran

REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION

The veteran had active service from April 1982 to November 
1987.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Togus, Maine, Regional Office which, in pertinent part, 
denied the veteran's basic eligibility for both assistance in 
acquiring specially adaptive housing and assistance in 
acquiring a special home adaptation grant.  In March 2004, 
the veteran submitted a notice of disagreement (NOD).  In 
October 2004, the Detroit, Michigan, Regional Office (RO) 
issued a statement of the case (SOC) to the veteran and his 
accredited representative.  In October 2004, the veteran 
submitted an Appeal to the Board (VA Form 9).  

In September 2005, the RO denied service connection for a 
chronic right wrist disorder to include nerve compression and 
carpal tunnel syndrome, a chronic left wrist disorder to 
include nerve compression and carpal tunnel syndrome, and a 
chronic post-operative left first metatarsophalangeal joint 
disorder to include pain.  In November 2005, the veteran 
submitted a NOD with the September 2005 rating decision.  

In a March 2007 written statement, the veteran informed the 
Board that he had moved to Maryland and requested that his 
claims files be transferred to the appropriate Regional 
Office.  The RO should undertake the appropriate action in 
light of the veteran's change of residence.  
This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the veteran if further action is 
required on his part.  


REMAND

The veteran asserts that he is eligible for assistance in 
acquiring either specially adaptive housing or a special home 
adaptation grant as his service-connected post-operative 
lumbosacral spine disorder and his chronic right wrist, left 
wrist, left elbow, and left first metatarsophalangeal joint 
disabilities are productive of the functional loss of use of 
the upper and lower extremities and preclude locomotion 
without the aid of braces, crutches, canes, or a wheelchair.  
He asserts that service connection is warranted for his 
chronic right wrist, left wrist, and left elbow disabilities 
as secondary to the prescribed use of crutches necessitated 
by his service-connected post-operative lumbosacral spine 
disability.  

The veteran has submitted a timely NOD with the denial of 
service connection for a chronic right wrist disorder to 
include nerve compression and carpal tunnel syndrome, a 
chronic left wrist disorder to include nerve compression and 
carpal tunnel syndrome, and a post-operative left first 
metatarsophalangeal joint disorder to include pain.  In 
January 2006, the RO informed the veteran that "we are sorry 
to inform you that we cannot accept your NOD that was filed 
on November 18, 2005, regarding the rating decision dated 
September 15, 2005[, s]ince we did not adjudicate your claim 
properly (as secondary and due to VA treatment) there was no 
proper adjudicated decision made."  The Board notes that RO 
may not simply negate the veteran's NOD based upon an 
apparent change of the veteran's theory of entitlement.  
There may be multiple theories or means of establishing 
entitlement to a benefit for a disability, if the theories 
all pertain to the same benefit for the same disability, they 
constitute a single claim.  Roebuck v. Nicholson, 20 Vet.App. 
307, 313 (2006).  

The RO has not issued a SOC to the veteran which addresses 
his November 2005 NOD.  The Court has directed that where a 
veteran has submitted a timely NOD with an adverse decision 
and the RO has not subsequently issued a SOC addressing the 
issue, the Board should remand the issue to the RO for 
issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238, 
240-241 (1999).  

The veteran has submitted claims of entitlement to service 
connection for a chronic left elbow disorder and compensation 
under the provisions of 38 U.S.C.A. § 1151 (West 2002) for a 
chronic right wrist disorder to include nerve compression and 
carpal tunnel syndrome, a chronic left wrist disorder to 
include nerve compression and carpal tunnel syndrome, and a 
post-operative left first metatarsophalangeal joint disorder 
to include pain.  The RO has not had an opportunity to 
address the claims.  

The Board finds that the issues of service connection for a 
chronic right wrist disorder, a chronic left wrist disorder, 
a chronic left elbow disorder and a chronic left 
metatarsophalangeal joint disorder and compensation under the 
provisions of 38 U.S.C.A. § 1151 (West 2002) for a chronic 
right wrist disorder to include nerve compression and carpal 
tunnel syndrome, a chronic left wrist disorder to include 
nerve compression and carpal tunnel syndrome, and a 
post-operative left first metatarsophalangeal joint disorder 
to include pain are inextricably intertwined with the issues 
of the veteran's basic eligibility for assistance in 
acquiring specially adaptive housing or a special home 
adaptation grant given that such determinations require an 
accurate assessment of the functional impairment, if any, of 
the veteran's extremities.  Harris v. Derwinski, 1 Vet. App. 
180 (1991).  The fact that an issue is inextricably 
intertwined does not establish that the Board has 
jurisdiction of the issue, only that the Board cannot fairly 
proceed while there are outstanding matters that must be 
addressed by the RO in the first instance.  

Accordingly, the case is REMANDED for the following action:

1.  Review the claims files and ensure 
that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000 (VCAA) is 
completed.  In particular, the RO should 
ensure that the notification requirements 
and development procedures contained in 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R §§ 3.102, 3.159, 
3.326(a) (2006); and the Court's decision 
in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006) are fully met.  

2.  Then adjudicate the veteran's 
entitlement to service connection for a 
chronic left elbow disorder and 
compensation under the provisions of 38 
U.S.C.A. § 1151 (West 2002) for a chronic 
right wrist disorder to include nerve 
compression and carpal tunnel syndrome, a 
chronic left wrist disorder to include 
nerve compression and carpal tunnel 
syndrome, and a post-operative left first 
metatarsophalangeal joint disorder to 
include pain.  The veteran and his 
accredited representative should be 
informed in writing of the resulting 
decision and his associated appellate 
rights.  The issues are not on appeal 
unless there is a NOD and a substantive 
appeal as to the issue.  

3.  Then issue a SOC to the veteran and 
his accredited representative which 
addresses the issues of the veteran's 
entitlement to service connection for a 
chronic right wrist disorder to include 
nerve compression and carpal tunnel 
syndrome, a chronic left wrist disorder 
to include nerve compression and carpal 
tunnel syndrome, and a post-operative 
left first metatarsophalangeal joint 
disorder to include pain.  The veteran 
and his accredited representative should 
be given the appropriate opportunity to 
respond to the SOC.  

4.  Then readjudicate the issues of the 
veteran's basic eligibility for 
assistance in acquiring specially 
adaptive housing and basic eligibility 
for assistance in acquiring a special 
home adaptation grant.  If the benefits 
sought on appeal remains denied, the 
veteran and his accredited representative 
should be issued a supplemental statement 
of the case (SSOC) which addresses all 
relevant actions taken on the claims, to 
include a summary of the evidence and 
applicable law and regulations considered 
since the issuance of the last SSOC.  The 
veteran should be given the opportunity 
to respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



_________________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).  


